ICJ_022_TreatmentAirCrew_USA_HUN_1954-07-12_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

TREATMENT IN HUNGARY OF
AIRCRAFT AND CREW OF

UNITED STATES OF AMERICA

(UNITED STATES OF AMERICA v. HUNGARIAN
PEOPLE’S REPUBLIC)

ORDER OF JULY 12th, 1954

1954

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

TRAITEMENT EN HONGRIE
D’UN AVION DES ETATS-UNIS

D’AMERIQUE ET DE SON EQUIPAGE

(ETATS UNIS D’AMERIQUE c. REPUBLIQUE
POPULAIRE DE HONGRIE)

ORDONNANCE DU 12 JUILLET 1954
This Order should be cited as follows :

“Case of the treatment in Hungary of aircraft of
United States of America
Order of July rath, 1954: I. C.J. Reports 1954, P. 99.”

La présente ordonnance doit étre citée comme suit :
«Affaire du traitement en Hongrie d'un avion des
États-Unis d'Amérique
Ordonnance du 12 juillet 1954: C.I.J. Recueil 1954, p. 99.»

 

Sales number 121
No de vente:

 

 

 
99

COUR INTERNATIONALE DE JUSTICE

+ | 1954
ANNÉE 1954 Le 12 juillet
Rôle général

n° 22

12 juillet 1954

TRAITEMENT EN HONGRIE
D'UN AVION DES ÉTATS-UNIS
D’AMERIQUE ET DE SON ÉQUIPAGE

ÉTATS-UNIS D’AMERIQUE c. REPUBLIQUE
POPULAIRE DE HONGRIE)

ORDONNANCE

Présents : Sir Arnold McNair, Président ; M. GUERRERO, Vice-
Président; MM. ALVAREZ, BASDEVANT, HACKWORTH,
WINIARSKI, KLAESTAD, BADAWI, READ, Hsu Mo, Levi
CARNEIRO, ARMAND-Ucon,  KOJEVNIKOV,  Juges ;
M. GARNIER-COIGNET, Greffier adjoint.

La Cour internationale, de Justice,
ainsi composée,
après délibéré en chambre du conseil,

vu les articles 36 et 48 du Statut de la Cour;

rend l'ordonnance suivante :

Considérant que le 3 mars 1954, l'ambassadeur des Etats-Unis
d'Amérique aux Pays-Bas a déposé au Greffe une requête datée
du 16 février 1954, signée par l'agent du Gouvernement des
États-Unis d'Amérique, introduisant devant la Cour une instance
contre le Gouvernement de la République populaire de Hongrie
au sujet « de certains actes accomplis par ce dernier Gouvernement
de concert avec le Gouvernement de l’Union des Républiques
socialistes soviétiques » ;

4
AVION DES É.-U. ET ÉQUIPAGE (ORDONN. DU 12 VII 54) 100

Considérant qu’à la même date l'ambassadeur des États-Unis
d'Amérique aux Pays-Bas a déposé au Greffe une autre requête,
datée du 16 février 1954, signée par l’agent du Gouvernement
des États-Unis d'Amérique, introduisant devant la Cour une
instance contre le Gouvernement de l’Union des Républiques
socialistes soviétiques pour la même question, le Gouvernement
des États-Unis exprimant le désir que les deux requêtes soient
examinées en même temps ;

Considérant que la requête introduisant l'instance contre la
République populaire de Hongrie a été dûment communiquée
par le Greffe au ministre des Affaires étrangères de Hongrie, le
3 mars 1954;

Considérant que les deux réquétes ont été dûment communiquées
par le Greffe à tous les Membres des Nations Unies, par l'entremise
du Secrétaire général des Nations Unies, ainsi qu’aux autres Etats
admis à ester en justice devant la Cour;

Considérant que la requête introduisant l'instance contre la
République populaire de Hongrie a été directement communiquée
le 3 mars 1954 par le Greffe à l'ambassadeur de l’Union des Répu-
bliques socialistes soviétiques aux Pays-Bas et que communication
de la requête des États-Unis d'Amérique introduisant l'instance
contre l’Union des Républiques socialistes soviétiques a été faite
à la même date au ministre des Affaires étrangères de Hongrie ;

Considérant que la requête introduisant l'instance contre la
République populaire de Hongrie contient le paragraphe suivant :

« Le Gouvernement des États-Unis, en présentant à la Cour la
présente requête, déclare accepter la juridiction de la Cour dans la
présente affaire. Il ne semble pas qu’à ce jour, le Gouvernement
hongrois ait remis une déclaration à la Cour, et bien qu'il ait été
invité à le faire par le Gouvernement des Etats-Unis dans la note
jointe en annexe, il n’a fait aucune réponse utile à cette invitation.
Le Gouvernement hongrois est cepéndant qualifié pour reconnaître
la juridiction de la Cour en la matière et il lui est loisible, lorsque
cette requête lui sera notifiée par le Greffier, conformément au Régle-
ment de la Cour, de prendre les mesures nécessaires pour que soit
confirmée la juridiction de la Cour à l’égard des deux parties au
différend. ;

Ainsi, le Gouvernement des Etats-Unis fonde la juridiction de la
Cour sur les considérations qui précèdent et sur l’article 36, para-
graphe 1, du Statut. »

Considérant que, dans une lettre adressée au Greffe le 14 juin
1954 par le chargé d’affaires de la République populaire de Hongrie
aux Pays-Bas il est dit:

«.... le Gouvernement de la République populaire hongroise n’est
pas à même de se soumettre en ce cas à la compétence de la Cour
internationale de Justice » ;

2

fe)
AVION DES É.-U. ET ÉQUIPAGE (ORDONN. DU I2 VII 54) IOI

Considérant que copie de cette lettre a été communiquée à
l'agent du Gouvernement des États-Unis d'Amérique, par lettre
du 16 juin 1954;

Considérant que, dans ces conditions, la Cour doit constater
quelle ne se trouve en présence d'aucune acceptation par le
Gouvernement de la République populaire de Hongrie de la
juridiction de la Cour pour connaître du différend faisant l’objet
de la requête dont elle a été saisie par le Gouvernement des Etats-
Unis d'Amérique, et qu’en conséquence, elle ne peut donner suite
à cette requête ;

La Cour

ordonne que l'affaire soit rayée du rôle.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le douze juillet mil neuf cent
cinquante-quatre, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis respec-

tivement au Gouvernement des États-Unis d'Amérique et au
Gouvernement de la République populaire de Hongrie.

Le Président,
(Signé) Arnold D. McNair.

Le Greffier adjoint,
(Stgné) GARNIER-COIGNET.

6
